Case: 22-1347    Document: 19      Page: 1   Filed: 08/25/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     AHMED AHMED,
                        Petitioner

                              v.

       MERIT SYSTEMS PROTECTION BOARD,
                     Respondent
               ______________________

                        2022-1347
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-0752-21-0003-I-1.
                 ______________________

                      ON MOTION
                  ______________________

     Before LOURIE, CHEN, and STARK, Circuit Judges.
 PER CURIAM.
                         ORDER
     After the administrative judge dismissed his appeal for
 lack of jurisdiction, Ahmed Ahmed bypassed review by the
 Merit Systems Protection Board (which lacked a quorum at
 the time) and filed a petition for review at this court. The
 Board now moves to remand, so that it can consider the
 jurisdictional issue in the first instance. The Board states
Case: 22-1347       Document: 19   Page: 2     Filed: 08/25/2022




 2                                              AHMED   v. MSPB



 that Mr. Ahmed does not oppose “subject to the preserva-
 tion of all rights to appeal any and all currently pending
 issues in the instant action and/or any issues remanded
 pursuant to a remand in this action.” Mot. at 2. The court
 agrees that remand here could preserve party and judicial
 resources, and therefore grants the motion.
     Accordingly,
     IT IS ORDERED THAT:
    (1) The motion is granted. The case is remanded to the
 Board for additional proceedings consistent with this order.
     (2) Each side shall bear its own costs.
                                   FOR THE COURT

 August 25, 2022                   /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court



 ISSUED AS A MANDATE: August 25, 2022